Case: 13-10001      Document: 00512820068         Page: 1    Date Filed: 10/30/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10001
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 30, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

STEPHEN HAGIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-146-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Stephen Hagin appeals the 365-month, within-guidelines sentence
imposed in connection with his conviction for possession with the intent to
distribute 50 grams or more of a mixture containing methamphetamine. Hagin
argues that the district court engaged in impermissible factfinding by holding
him responsible at sentencing for 4.76 kilograms of methamphetamine.
Though Hagin acknowledges that his statutory range was 5-40 years both


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10001     Document: 00512820068      Page: 2    Date Filed: 10/30/2014


                                  No. 13-10001

before and after the factfinding, he contends that the district court’s factfinding
made a low sentence unlikely, effectively raising the statutory minimum
sentence in his case and violating the holding in Alleyne v. United States, 133
S. Ct. 2151 (2013).
      Because Hagin did not object on this basis in the district court, we review
for plain error only. See United States v. Hinojosa, 749 F.3d 407, 411 (5th Cir.
2014). Hagin does not allege and there is no indication in the record that the
district court concluded that a 10-year statutory minimum sentence was
applicable in his case. Rather, the district court imposed a sentence within the
guidelines range based on relevant conduct, and the facts did not have to be
admitted by Hagin or found by a jury. See Hinojosa, 749 F.3d at 412-13; see
also Alleyne, 133 S. Ct. at 2163. There is no plain error. See Hinojosa, 749
F.3d at 413.
      Hagin also challenges the substantive reasonableness of his sentence,
arguing that the court improperly balanced the relevant sentencing factors.
We review the substantive reasonableness of a sentence for an abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). Because Hagin’s
sentence was within the guidelines range, the sentence is presumptively
reasonable. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). The
district court considered Hagin’s arguments in mitigation and concluded that
a sentence within the guidelines range was appropriate. Hagin’s argument
amounts to a “disagreement with the propriety of the sentence imposed” and
does not rebut the presumption of reasonableness. United States v. Ruiz, 621
F.3d 390, 398 (5th Cir. 2010); see Cooks, 589 F.3d at 186.
      The judgment of the district court is AFFIRMED.




                                        2